Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Deidra Ritcherson (Reg. No. 55574) on January 27, 2022.
The application has been amended as follows:

Claim 1. (Currently Amended) 
A system, comprising:
a memory; and
a processor, operably coupled to the memory, and wherein the processor:
receives a first stream of time series data comprising first data elements describing a first event over time and a second stream of time series data comprising second data elements describing a second event over time, wherein the first stream is based on partial observation of the first event over time with the first stream comprising a void data element where no observation of the first event was made,
generates an n by n partially-observed similarity matrix by randomly sampling O(n log(n)) pairs of time series data between the first stream of time series data and the second stream of time series data based on a dynamic time warping process that pairs elements from different times based on similarity, wherein n is the total number of time series pairs between the first stream of time series data and the second stream of time series data,
based on a symmetric matrix factorization process, factors the partially-observed similarity matrix into a first factorization data matrix and a second factorization data matrix,
trains a machine learning model based on first matrix data associated with the first factorization data matrix and second matrix data associated with the second factorization data matrix wherein the first matrix data comprises void data based on the void data element, and
based on the machine learning model, generates a prediction for a future occurrence of the first event by employing a machine learning process.

Claim 18. (Currently Amended) 
A computer program product for machine learning, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
receive a first stream of time series data comprising first data elements describing a first event over time and a second stream of time series data comprising 
generates an n by n partially-observed similarity matrix by randomly sampling O(n log(n)) pairs of time series data between the first stream of time series data and the second stream of time series data based on a dynamic time warping process that pairs elements from different times based on similarity, wherein n is the total number of time series pairs between the first stream of time series data and the second stream of time series data,
based on a symmetric matrix factorization process, factor the partially-observed similarity matrix into a first factorization data matrix and a second factorization data matrix,
train a machine learning model based on first matrix data associated with the first factorization data matrix and second matrix data associated with the second factorization data matrix wherein the first matrix data comprises void data based on the void data element, and
based on the machine learning model, generate a prediction for a future occurrence of the first event by employing a machine learning process.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-

/P. C./
Examiner, Art Unit 2121
Peter Coughlan
Patent Examiner





/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121